Title: John Adams to Abigail Adams, 11 November 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia November 11. 1794
          
          Since the Certainty has arrived of the very honourable Reelection of our Friend Mr Smith of S. Carolina, the wiser Part of the Community have been the more anxious for that of Mr Ames. The Orrery from Boston, which arrived Yesterday has excited great Expectations, that the District in which Boston is placed, will not disgrace itself by disgracing Sound Principles and independent Conduct in that worthy Representative. Thursdays Post will relieve Us from all Uncertainty. Mr Swanwick is announced to be elected instead of Mr Fitsimmons, by a Small Majority, but it is Said it will be a contested Election Still, and Swanwick may be, for any Thing that I know as fœderal as his Rival.
          The President told me that Mr Finlay Said to him, at their Interview, that the Opposition of the People in the rebellious Counties of Pensilvania was not a Resistance to the Excise, or any other

particular Measure of Government, but it was an universal Opposition to All Law, all Government and all Magistracy. And that rather than go through Such another Scæne as he had witnessed among them he should wish to quit the Scæne of Life. This Declaration from Finlay is as important as it is curious.
          If The French Should be in Possession of The Hague and the United Provinces, Our Minister will not go there. His Credentials are to their High Mightinesses and His most Serene Highness, but if their Authority is annulled, either by Conquest or by a Change of Government, Mr Adams will wait in England for new Powers or further Orders. I do not believe however that the French will be in Holland nor the Government changed.
          The President and his Lady enquired kindly after your Health. Mr Cranch I took with me on Sunday Evening and presented him to All the Family, where We drank Coffee and Spent two Hours. He gave The President & Lady a particular Account of the present State of the City of Washington.
          Miss Custis, Mr Cranch Says, is to be married to Mr Peter of George Town son of a rich Proprietor in the Fœderal City.
        